 

 

 

 

 

 

 

 

Exhibit 10.1

 

 

SUPPLEMENTAL LEASE EXTENSION AND MODIFICATION AGREEMENT IV

               

This Supplemental Lease Extension and Modification Agreement is made and entered
into as of the 14th  day of June, 2013 between KINGFISHER LLC, a New York
limited liability company having its principal place of business at PO Box 370,
1133 Route 295, East Chatham, New York 12060 (“Landlord”) and MTI MICROFUEL
CELLS, INC., a New York corporation having its principal place of business at
431 New Karner Road, Albany, New York 12205 (“Tenant”), as Assignee of
MECHANICAL TECHNOLOGY, INCORPORATED (“Original Tenant’).

 

PRELIMINARY STATEMENT

               

The Landlord and Original Tenant entered into a Lease Agreement (“Lease”) dated
April 2, 2001, as amended by the following Amendments thereto:  First Amendment
to Lease dated March 13, 2005, Second Amendment to Lease dated December 12,
2005, Third Amendment to Lease dated August 7,2006, Fourth Amendment to Lease
dated August 6, 2007, Fifth Amendment to Lease dated March 31, 2009, Sixth
Amendment to Lease executed by Landlord, Original Tenant and Tenant dated
January 1, 2010, Seventh Amendment to Lease between Landlord and Tenant dated
July 28, 2010, Lease Extension and Modification Agreement dated April 14, 2011,
Lease Extension and Modification Agreement II dated July 18, 2011, Supplemental
Lease Extension and Modification Agreement dated September 29, 2011, and
Supplemental Lease Extension and Modification Agreement II dated March 14, 2012,
Supplemental Lease Re-Instatement and Modification Agreement dated April 12,
2012, and Supplement Lease Extension and Modification Agreement III dated
December 14, 2012 for that certain premises at 431 New Karner Road, Albany, New
York, consisting of 2,369 Gross Leasable Square Feet.

Tenant desires to extend the Lease Term for additional 1 month.

 

NOW, THEREFORE, the Landlord and Tenant agree to the following:

 

--------------------------------------------------------------------------------

 


 

 

 

 

 1. Lease Term shall be extended for an additional one month and shall expire on
    July 31, 2013.

 2. Except as modified hereby, all of the terms and provisions of the Lease
    Agreement and all prior Amendments are hereby ratified and confirmed by the
    parities in all respects.

 

 

IN WITNESS WHEREOF, Landlord and Tenant have signed this Supplemental Lease
Extension and Modification Agreement as of the day and year first above written.

 

 

 

 

 

LANDLORD

TENANT

KINGFISHER LLC 

MTI MICROFUEL CELLS, INC

 

 

 

 

By_/s/  Edward L. Hoe, Jr.                             

By_/s/ Kevin G. Lynch _____________

             Edward L. Hoe, Jr., Member Manager 

 Kevin G. Lynch, Chief Executive Officer

 

 

 

 

 

 

 

 

 